People v Trager (2019 NY Slip Op 05472)





People v Trager


2019 NY Slip Op 05472


Decided on July 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019

Renwick, J.P., Gische, Kapnick, Singh, JJ.


9810 6439/09

[*1]The People of the State of New York, Respondent,
vDaniel Trager, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (William B. Carney of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Noreen M. Stackhouse of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered November 24, 2014, convicting defendant, after a nonjury trial, of assault in the second degree and two counts of attempted assault in the third degree, and sentencing him, as a second felony offender, to an aggregate term of five years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. Defendant's intent to injure the three victims could readily be inferred from the totality of his violent conduct (see e.g. Matter of Marie K., 19 AD3d 149 [1st Dept 2005]). While shouting angrily, defendant aggressively shoved three separate women, two of whom fell to the ground, and one of whom (a senior citizen walking with a cane) was hospitalized. On appeal, defendant suggests that his conduct may have been the product of mental illness, but no psychiatric defense was offered at trial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2019
CLERK